Citation Nr: 1825291	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left testicular atrophy with hypogonadism due to vasectomy-related genital trauma.  

2.  Entitlement to an initial compensable rating for erectile dysfunction associated with left testicular atrophy and hypogonadism due to vasectomy-related genital trauma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2001 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The October 2009 rating decision granted service connection for the conditions above, assigning the initial noncompensable (zero percent) ratings effective June 30, 2009.  This rating decision also assigned special monthly compensation (SMC) based on the loss of use of a creative organ.  The Veteran then filed a Notice of Disagreement (NOD) with the initial ratings for the disabilities on appeal.  This document expressing disagreement is a letter from the Veteran dated July 25, 2010, shown as received by VA on August 24, 2010.  As this letter was received within one year from the date that the agency mailed notice of the rating decision determination to him on October 9, 2009, the letter received on August 24, 2010 constitutes a timely filed NOD.  38 C.F.R. § 20.302 (2017).  A Statement of the Case was then due to the Veteran, but was not issued at the time.  See 38 C.F.R. § 19.26(a) (2017).  

Subsequently, in January 2012, the Veteran contacted VA by telephone and indicated his desire to seek compensation for "genital trauma from a botched vasectomy."  This was taken as a claim for an increased rating for the service-connected disabilities of left testicular atrophy and erectile dysfunction, resulting in the March 2012 rating decision.  That appeal has since been perfected; however, as the original claim for a higher initial rating remained unadjudicated, the issue is framed above as a higher initial rating sought. 
Additionally, the Board has rephrased the issues on appeal, replacing the term hypotesteronism with hypogonadism, for the sake of clarity and to more closely match the Veteran's medical diagnosis as documented in VA treatment records. 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in March 2017 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence. 

The Veteran has reported a number of psychological residuals related to his service-connected left testicular atrophy and erectile dysfunction, including depression, low self-esteem, anger, fatigue, and marital issues.  See, e.g., Statement by the Veteran, September 2010.  The October 2009 rating decision granted service connection for PTSD with alcohol abuse, including anger and depression, and assigned a 70 percent rating.  Thus, the issue of an increased rating for the Veteran's service-connected psychiatric disorder has been raised by the record.  However, subsequent adjudications regarding an increased rating have not addressed the residuals of service-connected genital trauma.  As this matter has not been adjudicated by the Agency of Original Jurisdiction, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

The Veteran's most recent VA examination was in December 2014.  The Veteran asserts that his service-connected testicular atrophy and erectile dysfunction with hypogonadism has worsened since that time, particularly as he asserts there may now be some atrophy in the right testicle.  Hearing transcript, March 2017.  A contemporaneous examination is needed to establish the present severity of the Veteran's disability.  To this end, the Board notes that in the December 2014 examination the Veteran declined physical examination of the genitals.  While the Board acknowledges there may be privacy concerns of the Veteran regarding such an examination, the only mechanism by which a higher schedular rating for testicular atrophy may be obtained is through medical diagnosis of complete atrophy of both testicles, making medical examination necessary to establish additional compensation on this basis.  

The Veteran has also asserted a number of other symptoms or residuals that he attributes to the service-connected left testicular atrophy and erectile dysfunction with hypogonadism due to vasectomy-related genital trauma.  These include:  depression, low self-esteem, anger due to lesser quality of life (mental and emotional disturbance), disfigurement, pain and discomfort, low energy and extreme fatigue, poor daily living, weakened physical abilities, weight gain, fatty tissue on the liver, high cholesterol, lack of sexual interest or low libido, and marital issues.  See, e.g., Veteran's Statement, September 2010.  Secondary service connection for a number of these issues (fatigue/low energy, fatty tissue liver, high cholesterol, and weight gain) were denied by the RO in an April 2013 rating decision.  Then, in a November 2013 Decision Review Officer (DRO) hearing at the RO, the Veteran's representative and the DRO discussed the intertwining of the various vasectomy residuals, and determined that rather than filing an NOD with the April 2013 rating decision or filing a new claim on these matters, they would be considered as claimed symptoms of the service-connected disabilities for the purpose of establishing a higher rating.  

On this basis, the Board finds that the new VA examination requested here must address these claimed residuals so that the Board's determination may be a fully informed one.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment records not currently associated with the claims file.

2.  Schedule the Veteran for a VA male reproductive system examination to determine the nature and current severity of his service-connected left testicular atrophy and erectile dysfunction with hypogonadism due to vasectomy-related genital trauma.

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

In rendering the requested opinion, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner should address the claimed symptoms of testicular atrophy and hypogonadism expressed by the Veteran, including depression, low self-esteem, anger due to lesser quality of life (mental and emotional disturbance), disfigurement, pain and discomfort, low energy and extreme fatigue, poor daily living, weakened physical abilities, weight gain, fatty tissue on the liver, high cholesterol, lack of sexual interest or low libido, marital issues, and any others expressed by the Veteran at the time of examination.  The examiner is asked to list such symptoms, and individually identify whether each is at least as likely as not (probability of 50 percent or greater) proximately due to or the result of the Veteran's service-connected left testicular atrophy and erectile dysfunction with hypogonadism due to vasectomy-related genital trauma. 

3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence, including consideration of whether the case warrants referral to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






